                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                   Feb 27, 2020
                                                                       SEAN F. MCAVOY, CLERK

 3
 4                             UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF WASHINGTON
 6   ANTHONY L LAWRENCE,
                                                        No.   2:08-CR-0177-WFN-1
 7                              Movant,
                                                        ORDER DENYING § 2255 MOTION
 8          -vs-
 9   UNITED STATES OF AMERICA,
10                              Respondent.
11
12         Before the Court is Movant's second 28 U.S.C. § 2255 Motion to Vacate, Set Aside
13   or Correct Sentence. ECF No. 164. The Motion is submitted by Mr. Lawrence, who is
14   appearing pro se in these proceedings.
15         Mr. Lawrence filed a § 2255 Motion on September 9, 2010, while his direct appeal
16   was still pending. The Court stayed his Motion until the conclusion of the direct appeal.
17   Upon conclusion of the appellate proceedings, the Court lifted the stay and denied the § 2255
18   Motion. A few years later the Federal Defender's office asked to be appointed to assess
19   whether Mr. Lawrence would be eligible for a reduction in sentence in light of Johnson v.
20   United States, 135 S. Ct. 2551 (2015). On March 29, 2016, Federal Defender Alison
21   Guernsey moved to withdraw. In her Motion, she indicated, "Mr. Lawrence is aware that if
22   he intends to proceed with a pro se Johnson petition he must seek permission to file a
23   successive petition from the U.S. Court of Appeals for the Ninth Circuit and file the
24   substantive petition before this Court by June 26, 2016." ECF No. 159.
25         On January 31, 2018, Mr. Lawrence filed a second § 2255 Motion asking this Court
26   to address possible resentencing pursuant to Johnson. In his Motion he included a courtesy
27   copy of his application for permission to file a successive § 2255 Motion. Mr. Lawrence
28   has not received permission to file a second § 2255 from the Ninth Circuit. Also, his § 2255



     ORDER ON § 2255 MOTION - 1
 1   Motion was filed a year and a half after the deadline Ms. Guernsey had discussed with him.
 2   As this Court has no authority to address a successive § 2255 Motion without authorization
 3   from the Ninth Circuit, Mr. Lawrence's Motion is denied as moot. If the Ninth Circuit grants
 4   the application for a second § 2255, the Court will reopen consideration of the Motion.
 5              The Court has reviewed the file and Movant's Motion and is fully informed.
 6   Accordingly,
 7              IT IS ORDERED that Mr. Lawrence's Motion to Vacate, Set Aside or Correct
 8   Sentence by a Person in Federal Custody Pursuant to 28 U.S.C. § 2255, filed January 31,
 9   2018, ECF No. 164, is DENIED AS MOOT.
10              The District Court Executive is directed to:
11                 • File this Order,
12                 • Provide copies to counsel and pro se Movant
13                 • CLOSE the corresponding civil file, 2:18-CV-0038-WFN.
14              DATED this 27th day of February, 2020.
15
16
                                                       WM. FREMMING NIELSEN
17   02-27-20                                   SENIOR UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     ORDER ON § 2255 MOTION - 2
